Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 1 of 6 PageID #: 1881




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                            CRIMINAL ACTION NO. 3:18-cr-0070

CHARLES EDWARD GRAVES

                       Defendant.


                 DEFENDANT’S SENTENCING MEMORANDUM

       COMES NOW, the Defendant, Charles Edward Graves, by Counsel, L. Thompson

Price, and pursuant to the Court’s Order offers this memorandum in support of the

Defendant’s position regarding sentencing issues.



                                         BACKGROUND

       On April 3, 2016 a federal grand jury convening in Beckley, West Virginia

returned a single count Indictment charging the Defendant, Charles Graves and others

with a conspiracy to distribute a quantity of heroin and a quantity of fentanyl in violation

of 21 U.S.C. § 841(a)(1).   The Indictment alleges offenses occurred in or around

Huntington, Cabell County, West Virginia, within the Southern District of West Virginia.

       Mr. Graves executed a plea agreement and on August 20, 2018 he pled guilty to

the single count Indictment. The plea agreement contained a Stipulation of Facts

comprising the offense of conviction and Mr. Graves and the Government agreed that a

United States Sentencing Guidelines Base Offense Level 14 applies to this case.
Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 2 of 6 PageID #: 1882




            RELEVANT SENTENCING FACTORS UNDER 18 U.S.C. 3553(a)

   A. The Nature and Circumstances Of The Offense And The History And

      Characteristics Of The Defendant

      Charles Graves was born in Detroit, Michigan, on March 25, 1972. He is

      unmarried, but has been in a dating relationship with Makisha Young, whom Mr.

      Graves considers his wife, for 30 years. Mr. Graves has had two children with

      Ms. Young, has two grandchildren, and has had extensive involvement in their

      upbringing. Mr. Graves’s daughter passed away at the age of 19 in 2009, due to

      complications from cerebral palsey. Ms. Young, Mr. Graves’s son , and his

      grandchildren live in Phoenix, Arizona, where Ms. Young operates a cleaning

      business. Mr. Graves aspires to return Phoenix or return to Canton, Ohio, where

      he resided for the two years prior to his arrest.

             Although Mr. Graves did not earn a high school diploma he has had some

      success with employment. He worked for approximately nine years with Chrysler

      in Detroit, Michigan until he was laid off in 2009. Subsequently, Mr. Graves was

      employed in Phoenix. Mr. Graves returned to the use of drugs after the loss of his

      daughter and his employment.

             The offense of conviction is the result of an investigation by the Drug

      Enforcement Administration and the Huntington Violent Crime And Drug Task

      Force. On February 2, 2018, law enforcement conducted a controlled buy from

      Mr. Graves. A confidential informant called a phone number associated with Mr.

      Graves but another individual answered the phone. The informant placed another

      call to the same phone and it was answered by Mr. Graves and he directed the
Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 3 of 6 PageID #: 1883




       informant to 1800 Seventh Avenue in Huntington, West Virginia. The informant

       provided Mr. Graves with $500.00 in exchange for five grams of heroin.

       Laboratory analysis later confirmed the suspected heroin was fentanyl weighing

       approximately 4.9875 grams.



   B. The Need For The Sentence Imposed

   It is submitted that this Court is vested with the discretion in light of the provisions of

18 U.S.C.§ 3553 and §5C1.2 of the Federal Sentencing Guidelines so as to balance the

need to reflect the seriousness of the offense, provide for punishment and adequate

deterrence, and protect the public. Mr. Graves requests that the Court consider imposing

a sentence at the bottom of the Sentencing Guideline range. He does not want to

minimize the seriousness of his offense, but he was not an organizer of criminal activity.

       Mr. Graves’s lack of criminal convictions is a mitigating factor. His criminal

history category is III. The thought of going to prison has been a significant punishment

in and of itself. He has reflected upon his upcoming imprisonment in this matter and

individuals he knows in the community have vicariously experienced the punishment,

thus creating a deterrent to those in the community from committing a like offense and

deterring the defendant from committing further offenses.



   C. Kinds Of Sentences Available

   The offense of conviction in this matter, 21 U.S.C. § 841(a)(1) carries with it a

   statutory sentence of up to 20 years.
Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 4 of 6 PageID #: 1884




   D. Sentencing Range Established By The Guidelines

      The applicable Guideline range is in Zone D of the Sentencing Table. The

Defendant and the Government stipulated to a Base Offense Level 14. Mr. Graves pled

to the single count Indictment and accepted responsibility. It is anticipated that Mr.

Graves will be afforded the 2 point reduction for acceptance of responsibility resulting in

a Total Offense Level of 12, which combined with a Criminal History Category III,

yields a guideline imprisonment range of 15-21 months.



   E. Avoidance Of Unwarranted Sentencing Disparities

      Counsel is not aware of any disparities which could reasonably exist upon

sentencing.



   F. Restitution

      This consideration is not applicable under the facts of this case.



                             THE SENTENCING HEARING

      At this time, counsel for Mr. Graves does not anticipate presenting witnesses at the

sentencing hearing.


                                      Respectfully Submitted,
                                      Charles Graves
                                            /s/ L. Thompson Price
                                      Counsel for Defendant
                                      L. Thompson Price, Esq.
                                      WV State Bar ID #7011
                                      604 Virginia Street, East
                                      Charleston, WV 25301
                                      (304) 345-0889
Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 5 of 6 PageID #: 1885
Case 3:18-cr-00070 Document 494 Filed 11/19/18 Page 6 of 6 PageID #: 1886




                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                        CRIMINAL ACTION NO. 3:18-cr-00070

CHARLES EDWARD GRAVES
             Defendant.



                           CERTIFICATE OF SERVICE

       Undersigned Counsel does hereby certify that the foregoing DEFENDANT’S

SENTENCING MEMORANDUM has been electronically filed with the Clerk of Court

this date, using the CM/ECF system and served upon opposing Counsel as follows:

Via CM/ECF:          Stephanie S. Taylor
                     Assistant United States Attorney
                     300 Virginia Street East
                     Room 4000, United States Courthouse
                     Charleston, WV 25301



Date: November 19, 2018                         /s/ L. Thompson Price
                                   L. Thompson Price, Esq.,
                                   WV State Bar ID #7011
                                   604 Virginia Street, East
                                   Charleston, WV 25301
                                   (304) 345-0889
